UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 2) iGo, Inc. (Name of Subject Company) iGo, Inc. (Name of Person(s) Filing Statement) COMMON STOCK, PAR VALUE $0.01 PER SHARE (Title of Class of Securities) (CUSIP Number of Class of Securities) Terry Gibson President, Chief Executive Officer, Chief Financial Officer and Secretary iGo, Inc. 17800 North Perimeter Drive, Suite 200
